DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanazaki (US patent 10,103,454) in view of Robb (US patent 3,590,140).
Regarding claim 1, Hanazaki discloses an electrical assembly, comprising: a terminal, including: a terminal body (11); a first wing (26) extending from the terminal body; and a second wing (27) extending from the terminal body; and a conductor (14) in electrical contact with the first wing; wherein the conductor includes a conductive layer (26a) and an insulative layer (13); and an inner surface of the first wing (26) and an outer surface of the first wing are in direct contact with the conductive layer of the conductor (14). However, Hanazaki fails to disclose the insulative layer being in contact with the terminal. Robb discloses the insulative layer being in contact with the terminal (73). It would have obvious to one having ordinary skill in the art to use to have disclose the insulative layer being in contact with the terminal such as disclosed in Robb in order to increase the cable retention features in Hanazaki’s device. 

Regarding claim 2, Hanazaki and Robb disclose a portion of the insulative layer (13) is disposed between the second wing (27) and the conductive layer (14) such that the second wing is not in direct contact with the conductive layer.
Regarding claim 3, Hanazaki and Robb disclose the second wing is in contact with the insulative layer of the conductor (14).
Regarding claim 4, Hanazaki and Robb disclose the conductor (14) is disposed at least partially between the terminal body and the first wing (26).
Regarding claim 5, Hanazaki and Robb disclose the conductor (14) is disposed at least partially between the first wing (26) and the second wing (27).
Regarding claim 6, Hanazaki and Robb disclose the conductor (14) is substantially planar (see fig, 1).
Regarding claim 7, Hanazaki and Robb disclose the first wing (26) includes a first length; the second wing (27) includes a second length; and the second length is greater than the first length (see fig. 1).
Regarding claims 9-10, Hanazaki and Robb disclose the first and second wings (26, 27) are substantially parallel to the conductor (14).
Regarding claim 11, Hanazaki and Robb disclose the conductor (14) includes a first connection portion and a second connection portion disposed in a substantially antiparallel configuration.
Regarding claim 12, Hanazaki and Robb disclose the conductor (14) includes a first connection portion and a second connection portion; the first connection portion includes a first portion of the conductive layer that is in direct contact with the inner 
Regarding claim 13, Hanazaki and Robb disclose the terminal body (14) includes a first segment and a second segment that extend substantially perpendicular to the terminal body; the second segment is longer than the first segment; the first wing (26) extends from the first segment; and the second wing (27) extends from the second segment.
Response to Amendment/Argument
Applicant's arguments with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP [Arial font/0x27] 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-
2091. The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                 10/18/2021